FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                                  INDEX NO. 450545/2019
NYSCEF DOC. NO. 94   Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 1 of 9 NYSCEF: 07/08/2019
                                                                       RECEIVED




                                                                                                                                     Metropolitan
                                                                                                      Commercial                                                          Bank.
                                                                                                                  The                Entrepreneurial                              Bank

                                                                                                 BUSINE                                   ACCOUNT                             CHECKLIST


                      Account                       Name:                                    T
                      Account                       Number:

                      CIfReview

                      B          ompleted                    Account                 Application

                                 esolution

                                 ertification                    of    Beneficial                     Owner

                                 ertificate                 of      Incorporation                            or         Corporate                          Documentation

                             Operating                      Agreement/Bylaws
                      O          ax       Identification                          (IRS        Letter,                  if        needed)
                                 OS          Verification                   for          NY      Entities                        /   Certificate                     of    Good       Standing             for        forhign

                                 nexpired                   Valid         Identification                                    (Refer             to         CIP      Policy)

                      O      P      oof        of    Address                (If      Needed)
                             OFAC/ChexSystems                                         (Screen                 Entity,                    Authorized                        Signers,          and       individuals

                      form            - if     approved                 we          will         have             to         add         entities                  as     well)

                      O      Site         Visit         Form

                      O      Scanned                    Package              (Review                    Application                                 for     Completeness                      within             7 daŸs)

                      ErGoogle                      Search            (Subject                and           scam,                     fraud,               money              laundering,              lien,         suit,      in

                      crime,             additionally                    find              website                if         one         exists,            verify            that       address          exists)



                      Cl                     uch        Review
                                 eview               Cleartouch                    Data          to      Match                       Account                    Application

                                 erify            Name           and        Address                   with                  ID

                      BInput                   NAICS             Code


                      Products                      &    Services

                      O             siness              Debit          Card

                           Business                     Online           Banking
                      O    Mobile                   Banking
                      O    E-Statement

                      O    Remote                    Capture              Deposit

                      O    Sweep                  Account               (overdraft                       Protection)

                      O    Deluxe                   Check           Order



                      Op-Boarding
                      B          isclosures
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 94          Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 2 of 9 NYSCEF: 07/08/2019
                                                                              RECEIVED


         Metropolitan Commercial Bank                                   212 365-6700
                        99 Park w oue                        foaimik 212 365-6710
                   New York, NY 10016                  www.metropolitanbankny.com



                                                                                                                                                            Metropolitan
                                                                                                                                                  Commercial                       Bank




               December             20, 2017




               Tether        Holdings            I TD
               Jayla      Place      Wickhams                 Cay      1
               Road       Town

               Tortola,         British        Virgin          Islands


               Dear       Mr.     Potter,




               Welcome             to Metropolitan                   Commercial              Hank!      Thank         you    for    establishing              an account
               with       us. We look             forward           to building         a lasting       relationship             that    will       help    provide
               solutions          fbr all       your         banking        needs.


               As a valued               Metropolitan               Comrnercial              Bank    client,      you    can take             advantage            of a full       range
               of products           and       services          designed           to meet     your     banking          needs.         We invite           you         to explore
               our     website           at www.metropolitanbankn3.com.                                 We encourage                    you     to enroll          in online

               banking          which          includes         features       such      as viewing            your     account          history,          FREE          bill   pay    and
               much        more.
                In addition,             you    can sign            up for our        convenient         24-Hour            Telephone               Banking          Service.


               Tired       of paying            for    ATM          fees?      At    Metropolitan              Commercial               Bank,       you     will      never        pay
               an ATM             fee.     Not        only     do we not            charge     you     a fee;     we will         also     reimburse               any      fees
               charged          by a foreign                 ATM.


                We are committed                      to tmdcrstanding                 your    needs      and     delivering   our              service        with         a personal
               touch.       If you        have        any      questions,        or if I can provide              any assistance                 to you       in the near

                future,      please        do not        hesitate          to call    me at                                  .




                Sincerely,




                David       D'Amico
                Vice      President

                Relationship              Manager
                                   @,MetropolitanBankNY.com
                99 Park         Avenue
                New       York,          NY.10016
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 94          Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 3 of 9 NYSCEF: 07/08/2019
                                                                              RECEIVED




                                                                                                                               Metropolitan
                                                                                                          Commercial                                        Bank


                                                                                                             Business                 Site         Visit         Form

             Date          of        Site       Visit:12/19/2017                                                                                                              Account       Number


             Name               of     Business:
                                                                Tether                HoldingS                   Limited

                                                                   JALYLA PLACE
                                                                   WICHMAS CAY1 ROAD TOWN
             Business                       Address:



             Business                       Phone:917

             Company                   Representative

             Visited              (must         be     one      of    the      Phil      Potter
             owners/signors):

             Company's                       Line      of    Business:
                                                                                  Crypto               Utility             Token


             Site         Visit
                                                                                                                                                                                                 O    yes


                     1.    Site         visit       add     ress       matches           business             address            on   application                                                O    Yes

             If no,        please               explain:

                     2.    Business                   phone          working          and     verified                                                                                           O    Yes

                     3.    At-home                   business                                                                                                                                    O    Yes

             If yes,            date         address            vêsification            was        completed:

                     4.    Business                  owner           present?                                                                                                                    D    Yes

                     5.    Business                  operi/cmpicyces                     working                                                                                                 D    Yes

                     6.    Visible              business             signs       outside/inside                  co-sisiêiit          with      business           name?                         O    Yes

             If no,        please               explain:

                     7.    Business                   in commercial/office                        location                                                                                            Yes



             Loan           Related                  Accounts


             I,                                                                         (Lender)          certify         that     a site      visit       has   been     done      for   this   customer/account

             in     relation            to      a lending             relationship



             X                                                                                                                               (Lender's           signature)

             Comments:                          (Please              use     separate             sheet          if   necessary)



             Approved                   by      Legal
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                                 INDEX NO. 450545/2019
NYSCEF DOC. NO. 94       Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 4 of 9 NYSCEF: 07/08/2019
                                                                           RECEIVED


                                                                                                 Metropolitan

                                                                               Commercial                                     Bank.
                                                                                      The        Entrepreneurial                   Bank
                                                                          BUSINESS                   ACCOUNT                    CHECKLIST
                                                                                            EfNew                        O     Existing
               Account             Name:             T      hre            Lc-
               Account           Number:
               CI       Review
                           mpleted           Account               Application
                           solution
                        ertification              of Beneficial                Owner
                          rtificate         of Incorporation                       or      Corporate                Documentation

               B{)perating                  Agreement/Bylaws
               O    Tax      Identification                   (IRS       Letter,          if needed)
               EfDOS          Verification                 for     NY Entities               / Certificate               of Good          Standing         for    foreign     entities
               O    Unexpired               Valid          Identification                  (Refer       to CIP Policy)
               O    Proof       of Address                  (lf    Needed)
                    0FAC/ChexSystems                               (Screen            Entity,        Authorized               Signers,        and    individuals            listed   on COB
               form        - if approved                  we will         have        to add         entities          as well)
               O    Site     Visit        Form
               O    Scanned               Package            (Review           Application                  for     Completeness               within           7 da    )
               EfÚoogle              Search          (Subject            and       scam,           fraud,           money       laundering,             lien,    sui    investigation,
               crime,       additionally                   find     website               if one     exists,         verify     that      address         exists)


               Cl           ouch          Review
                         view         Cleartouch                  Data     to Match              Account             Application

                        rify     Name             and      Address             with         ID
                      nput   NAICS             Code


               Products               &   Services

               O          siness          Debit         Card
                    Business              Online          Banking
               O    Mobile   Banking
               O    E-Statement
               O    Remote            Capture              Deposit
               O    Sweep          Account                (Overdraft            Protection)
               O    Deluxe           Check          Order


               O          oarding
                        isclosures
                           Icome           Letter
                    Online         Banking/Wire                      Token            Set Up


               Client        referred               by:            NA                 \                     o
               Opened           on        System            by:       4AA                                       o
               MSM/ABM                    review/certificatio                               of co           pletion           of File

               (Signature/Date)                       5/17
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                               INDEX NO. 450545/2019
NYSCEF DOC. NO. 94            Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 PageRECEIVED
                                                                                    5 of 9 NYSCEF: 07/08/2019

          Metropolitan Commercial l..                                   212 65-6700
                         99 Park \venue                       facimde 212 365-6710
                    New Yo k, NY 10016                  www metropolitanbankny.com



                                                                                                                                                      Metropolitan
                                                                                                                                           Commercial                       Bank




                  November              28,      2017




                  IFinex        Inc.
                  Jayla      Place       Wickhams             Cay     I
                  Road       Town

                  Tortola,         British        Virgin       Islands


                  Dear       Mr.       Potter,




                  Welcome              to Metropolitan              Commercial          Banki        Thank          you    for establishing               an account
                  with       us. We look             torward        to building       a lasting      relationship            that will help             provide
                  solutions            for all your         banking        needs.


                  As a valued             Metropolitan              Commercial          Bank      client,      you       can take       advantage              of a full     range
                  of products             and     services       designed         to meet    your     banking            needs.      We invite          you       to explore
                  our     website         at www.metropolitanbankns.com.                             We encourage                 you      to enroll           in online

                  banking          which         includes       features      such    as viewing            your      account        history,         FREli       bill   pay   and
                  much        more.
                  In addition,            you      can sign        up tor our       convenient        24-f     lour       Telephone          Banking             Service.


                  Tired       of paying  tor ATM   fees? At Metropolitan                                    Commercial            Bank,         you     will     never       pay
                  an ATM          fee. Not only do we not charge   you                              a fee;     we will        also     reimburse           any       fees
                  charged          by a foreign             ATM.


                  We are committed                      to understanding             your    needs     and     delivering            our    service        with      a personal
                  touch.        If you        have      any    questions,       or if I can       provide          any    assistance        to you        in the near

                   future,      please        do not       hesitate       to call    me at




                   Sincerely,




                   David        D'Amico
                   Vice      President

                   Relationship               Manager
                                           MetropolitanBankNY.com
                   99 Park         Avenue
                   New       York,        NY.10016
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                     INDEX NO. 450545/2019
NYSCEF DOC. NO. 94           Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 6 of 9 NYSCEF: 07/08/2019
                                                                               RECEIVED




                                                                            Metropolitan
                                                                 CommercialBank
                      .

                                                                 Business         Site   Visit     Form

           Date of Site Visit        11/28/17                                                                 Account    Number         E   i               [

           name     of Business:       iFinex    INC


           Business       Address:


           Business    Phone: 917
           Conwny     Representatrwe
           Visited (rmest be one of the Phil         Potter
           owners/signors):

                                                Investment             holding       company


           Site Visit                                                                                                        O    Yes       O   No


               t   Site visit address     matches     business     address    on appGcation                                  O    Yes       O   No
           If no, please explain:
               2. Business phone working            and verified                                                             O    Yes           No
               3. At-home business                                                                                           O    Yes           No
           If yes, date address verification         was completed:
               4. Business owner present?                                                                                    O    Ys            No
               5. Business open/employees           wortang                                                                  O    Yes       O   No
               6. Visibic business       signs outsidelinside        consistent   with business          name?                    Yes           No
           If no, please explain:
               7. Business in commercial/office           location                                                                Yes           No


           Loan    Related    Accounts


                                                    (Lender)     certify that a site visit has been done for this customer/account
           in relation    to a lending   relationship.


           X                                                                         (Lender's      signature)
           Comments:         (Please     use separate     sheet      if necessary)
                                                                                            et t          r

           Approved       By Legal
                                                                                           e Y      9 't         I oo   as



           Print    Name:                                                                        lide:


           signature:                                                                            Dame of Report                         t L     t      7
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                                INDEX NO. 450545/2019
NYSCEF DOC. NO. 94   Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 7 of 9 NYSCEF: 07/08/2019
                                                                       RECEIVED




                                                                                                                                 Metropolitan
                                                                                                       Commercial                                                        Bank.
                                                                                                                 The             Entrepreneurial                                    Bank

                                                                                                 BUSINESS                               ACCOUNT                                 CHECKLIST
                                                                                                                                      ew                                O     Existing
                       Account                      Name:              D½hew                           Lc.
                       Account                      Number:

                       CIP       Review

                             Completed                         Account                Application

                                 esolution

                             Certification                        of    Beneficial                     Owner
                       O     Certificate                     of      Incorporation                          or             Corporate                      Documentation

                       BÚperating                            Agreement/Bylaws
                       O     Tax          Identification                           (IRS        Letter,                if     needed)
                       G760S                  Verification                   for       NY        Entities                    /      Certificate                     of       Good        Standing            for        for    i

                       O     Unexpired                       Valid         Identification                                  (Refer             to         CIP       Policy)

                       O     P           of     of     Address               (If
                                                                                      Needed)
                             OFAC/ChexSystems                                          (Screen                Entity,                  Authorized                            Signers,          and       individuals

                       fo           -if         approved                 we          will       have             to         add         entities                  as        well)

                             Site         Visit          Form

                       O                      ned        Package              (Review                    Application                               for     Completeness                         within             7 days)

                             Google                  Search            (Subject                and          scam,                    fraud,               money                 laundering,              lien,         suit,

                       crime,             additionally                    find              website              if         one        exists,                 verify           that       address          exists)



                       Cl                 ouch           Review
                                    view              Cleartouch                    Data          to      Match                   Account                      Application

                                 erify            Name            and      Address                     with                ID

                                nput            NAICS             Code


                       Products                      &    Services

                       O     B      siness               Debit          Card

                                 usiness                 Online           Banking
                       O     Mobile                  Banking
                       O     E-Statement

                       O     Remote                   Capture              Deposit

                       O     Sweep                   Account             (Overdraft                       Protection)

                       O     Deluxe                  Check           Order



                       On-
                                    oarding
                                     closures
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 94       Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 8 of 9 NYSCEF: 07/08/2019
                                                                           RECEIVED




                                                                                                                                                         Metropolitan
                                                                                                                                             Commercial                      Bank




               November             28,        2017




               Digfinex           Inc
               Jayla      Place         Wickhams              Cay      1
               Road       Town
               Tortola,         British         Virgin         islands


               Dear       Mr.     Potter,




               Welcome             to Metropolitan                   Commercial             Bank!      Thank         you    for establishing               an account
               with      us. We look              forward           to building        a lasting       relationship           that will help             provide
               solutions          for all       your         banking        needs.


               As     a valued           Metropolitan               Conunercial             Bank    client,      you    can take          advantage             of a full     range
               of products               and    services         designed          to meet     your     banking          needs.        We invite          you      to explore
               our     website           at www.metropolitanbankny.com.                                We encourage               you       to enroll           in online

               banking          which          includes         features       such     as viewing            your     account         history,         FREE       bill    pay and
               much        more.
               In addition,              you    can sign            up for our       convenient         24-Ilour           Telephone          Banking             Service.


               Tired      of paying             for    ATM          fees?     At     Metropolitan             Commercial           Bank,          you    will      never     pay
               an ATM             fee.     Not        only     do we not           charge     you     a fee;     we will        also     reimburse          any       fees
               charged          by a foreign                 ATM.


               We are committed                       to understanding                your    needs      and     delivering      our         service        with      a personal
               touch.       If you        have  any questions,                  or if I can provide              any    assistance           to you        in the near

               future,      please         do not hesitate  to call                   me a                                  .




               Sincerely,




               David       D'Amico
               Vice       President

               Relationship               Manager
                                   @MetropolitanBankNY.com
               99 Park          Avenue
               New        York,          NY.10016
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                     INDEX NO. 450545/2019
NYSCEF DOC. NO. 94            Case 1:19-cv-09236 Document 1-40 Filed 10/06/19 Page 9 of 9 NYSCEF: 07/08/2019
                                                                                 RECEIVED




                                                                               Metropolitan
                                                                   Commercial                            Bank



                                                                    Business             Site    Visit      Form

          Date of Site Visit:      11/28/17                                                                         Account      Number


          Name    of Business:         Digfinex       INC

                                                   Y1ROMTOWN
          Business      Address:


          Business      Phone:917
          Company Representative
          Visited (must be one of the Phil            Potter
          owners/signors):
          Company's        Line of Business:
                                                   Investment             Holding               company

          Site Visit                                                                                                                           Yes        [ }   No


              1. Site visit address       matches      business       address       on application                                             Yes        O     No
          If no, please explain:
              2. Business phone          working     and verified                                                                        O     Yes        O     No
              3. At-home      business                                                                                                         Yes              No
          If yes, date address verification           was completed:
              4. Business owner present?                                                                                                 O     Yes              No
              5. Business      open/employees        working                                                                             O     Yes              No
              6. Visible    business     signs outside/inside          consistent        with business           name?                   O     Yes              No
          If no, please explain:
              7. Business in commercial/office              location                                                                     O     Yes              No


          Loan    Related     Accounts


          I,                                         (Lender)       certify   that a site visit has been done for this customer/account
          in relation   to a lending     relationship.


          X                                                                               _ (Lender's        signature)
          Comme:             (PIease     use separate       sheet      if necessary)                      c c. 4                L             (&     -1   fo    44e
                                                                                                                                     y

          Approved      by Legal
                                                                                                     P       Y     e Y        ( co       Af



          Print    Name:
                                                               }   . ,,, ot     9    N..                  Title:


          Signature:                                                                 ,                    Date     of Report:                                          7
